DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 21, 2022.  Claims 26, 35, 39, 48, 52, 53, 58, and 59 have been amended.  Claims 14, 15, 17, 18, 21, and 24 remain withdrawn.  Claims 28-31 have been cancelled.  Claims 26, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 are currently pending and under examination.
	
	This application claims priority to U.S. Provisional Patent Application Nos. 62/743354, filed October 9, 2018; and 62/884720, filed August 9, 2019.


Withdrawal of Objections/Rejections:


	The objection to claim 52, is withdrawn.
	The rejection of claims 26, 28-31, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 26, 31, 33-35, 37, 38-40, 43, 45, 46, 52, 53, 58, and 59 under 35 U.S.C. 102(a)(1) as being anticipated by Kloepper et al., is withdrawn.
	The rejection of claims 26, 28-31, and 59 under 35 U.S.C. 102(a)(1) as being anticipated by Chand-Goyal et al., is withdrawn.
	The rejection of claims 26, 31, 33, 34, 35, 37, 38-40, 43, 45, 46, 48, 51-53, and 59, under 35 U.S.C. 102(a)(1) as being anticipated by Nanjing University, is withdrawn.

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites Bacillus amyloliquefaciens subsp. locus bacterium in (b).  This limitation is indefinite, because Bacillus amyloliquefaciens subsp. locus does not appear to encompass a known subspecies.  As such, it is unclear what bacteria is included or excluded from Bacillus amyloliquefaciens subsp. locus, including whether this bacterium is a novel strain and subject to rules for the deposit of biological material.  Claims 39 is likewise rejected.
Claim 35 recites “the yeast, bacterium and/or fungus of the composition”; this limitation is indefinite, because it is unclear whether “yeast,” “bacterium,” and “fungus” refer to the Wickerhamomyces anomalus or Bacillus amyloliquefaciens subsp. locus bacterium and a Trichoderma harzianum fungus, or to any yeast, bacteria, or fungi.  
Additionally, with regard to claim 35, “the yeast, bacterium and/or fungus of the composition” is further indefinite, because per claim 26, either the Wickerhamomyces anomalus yeast and/or at least one growth by-product of the Wickerhamomyces anomalus yeast, or the combination of Bacillus amyloliquefaciens subsp. locus bacterium and Trichoderma harzianum fungus must be present.  As such, it is unclear how each component, or only one component can be present, or the growth by-product absent.  
Claim 39 recites in relevant part that that “the composition comprises Bacillus amyloliquefaciens subsp. locus”; however, independent claim 26 already recites that the composition comprises Wickerhamomyces anomalus yeast and/or at least one growth by-product of the Wickerhamomyces anomalus yeast, or the combination of Bacillus amyloliquefaciens subsp. locus bacterium and Trichoderma harzianum.  This claim is indefinite, because it is unclear if this claim intends to refer to the previous composition, which comprises Wickerhamomyces anomalus yeast and/or at least one growth by-product, or the combination of Bacillus amyloliquefaciens subsp. locus bacterium and Trichoderma harzianum providing the claimed result, or instead if this claim intends to indicate that the composition comprises the combination of Bacillus amyloliquefaciens subsp. locus bacterium and Trichoderma harzianum to provide this result.  
Claim 48 recites “the yeast, bacterium, or fungus, or a growth by-product thereof”; this limitation is indefinite, because it is unclear whether “yeast,” “bacterium,” “fungus,” and “by-product thereof” refer to the Wickerhamomyces anomalus and/or at least one by-product of the Wickerhamomyces anomalus, or Bacillus amyloliquefaciens subsp. locus bacterium and a Trichoderma harzianum fungus, as previously presented in claim 26, or instead to any yeast, bacteria, fungi, and by-product.  
Additionally, with regard to claim 48 “the yeast, bacterium, or fungus, or a growth by-product thereof” is further indefinite, because per claim 26, either the Wickerhamomyces anomalus yeast and/or at least one growth by-product of the Wickerhamomyces anomalus yeast, or the combination of Bacillus amyloliquefaciens subsp. locus bacterium and Trichoderma harzianum fungus must be present.  As such, it is unclear how each component, or only one component can be present, or the growth by-product absent.  
Claims 33-34, 37, 38, 40, 43, 45-47, 51-53, 58, and 59 are included in this rejection, as these claims depend from above rejected claims and fail to remedy the noted deficiencies.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 35-45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 35 as amended indicates that “the yeast, bacterium and/or fungus of the composition colonizes the soil and/or roots of plants,” however, independent claim 26 indicates that the composition can comprise “at least one growth by-product of the Wickerhamomyces anomalus,” which does not require the presence of a yeast, bacterium and/or fungus in the composition.  Additionally, independent claim 26 indicates that if the composition comprises Bacillus amyloliquefaciens subsp. locus, it must also comprise Trichoderma harzianum.  Thus, this claim fails to further limit the subject matter of the claim upon which it depends.
Claim 39 as amended recites that the “composition comprises Bacillus amyloliquefaciens subsp. locus,” however, independent claim 26 indicates that if the composition comprises Bacillus amyloliquefaciens subsp. locus, it must also comprise Trichoderma harzianum.  Thus, this claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 37-38, 40, and 43, and 45 are included in this rejection, as these claims depend from above rejected claims and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua (US 2010/0254957; published 2016)
With regard to claims 26, 33-35, 37, 38, 43, 45, and 59, Hua teaches a method comprising applying a composition comprising the yeast Pichia anomala (Wickerhamomyces anomalus) to a site, including a pre-harvest and post-harvest crop site, in a suspension by ground or aerial spraying, which is application to soil and to a plant including a crop plant (Abs.; Para. 54).
Hua teaches the method as claimed, including the components as claimed, as such, the results of: reducing an amount of a deleterious atmospheric gas, including carbon dioxide, nitrous oxide, or methane, present in the earth’s atmosphere; the Wickerhamomyces anomalus of the composition colonizing the soil, wherein the colonization causes: an increase in foliar volume, stem diameter, trunk diameter, root growth, and/or numbers of the plants, the plants including citrus, tomato, sod, turf, potato, sugarcane, grapes, lettuce, almond, onion, carrot, berries and cotton, or a grass, shrub, or herb growing in a pasture or a sod or turf farm, an increase in microbial biomass in the soil, improved soil biodiversity, and increased uptake of organic plant secretions by microorganisms; reducing atmospheric carbon dioxide by enhancing vegetative carbon utilization and storage; enhancing carbon sequestration; and reducing the number of carbon credits used by an operator involved in agriculture, livestock production, logging, pasture management, waste management, aviation, oil and gas production, or other industries, would naturally flow from performance of the method as taught by Hua.
With regard to claims 39 and 40, as noted previously, claim 39 is indefinite.  The composition used in the method of Hua comprises Wickerhamomyces anomalus as claimed, as such application of the Wickerhamomyces anomalus necessarily provides for the result of lowering the pH of the soil and enhancing solubilization of nitrogen into plant-usable compounds; and reducing a need to apply nitrogen-containing fertilizer to the soil, thereby reducing atmospheric nitrous oxide.
With regard to claim 46, Hua teaches that the composition comprising the yeast Wickerhamomyces anomalus is applied to a site, including a pre-harvest and post-harvest crop site, in a suspension by ground or aerial spraying (Para. 54), which is using an irrigation system.
With regard to claims 47, 48, and 51, Hua teaches that the crop includes rice (Para. 39), and therefore pre and post-harvest application of the composition comprising Wickerhamomyces anomalus utilized in the method of Hua is to the location of the rice crop, which is a rice paddy.  Hua teaches the method as claimed, including the components as claimed.  As such, the results that the composition comprising Wickerhamomyces anomalus controls methanogenic microorganisms present in the rice paddy, thus reducing atmospheric methane; and the composition comprising Wickerhamomyces anomalus further enhances biomass of rice plants growing in a rice paddy, would naturally flow from performance of the method as taught by Hua.
With regard to claims 52 and 53, Hua teaches prior to applying the composition to the crop, determining local conditions including the type of plant, the current season, and the mode of application of the composition (Para. 33-39, 54).
With regard to claim 58, as Hua teaches the method as claimed, including the composition comprising Wickerhamomyces anomalus as claimed, carbon content of the application site would be measurable by quantifying above-ground and/or below-ground biomass of plants at the site, quantifying carbon content of litter, woody debris and/or soil organic content at the site.
Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653